Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered April 10, 1987, convicting him of rape in the first degree (six counts), and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proven beyond a reasonable doubt in view of the claimed inconsistencies in the testimony of the complainant and the alibi testimony proffered by the defense. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded *418great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.